To compel respondent to pay order drawn by P. H. Doyle, moderator, and D. B. Sanders, director, for relator’s salary as teacher. Contract entered into August, 1891, for term to be fixed at annual meeting. School to commence September 7, 1891. At annual meeting one Chipman received a plurality only of votes cast for director to succeed Sanders, and one Durham received a plurality only of votes cast for moderator to succeed Doyle. Sanders and Doyle insisted that there was no election. Payment was refused (1) because the order was not signed by officers de jure, and (2) that the then officers had no authority to bind their successors by a contract extending beyond their term o-f office.
Granted November 13, 1891, with costs.